Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

New claims 10-15, pending in this application, are examined.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
Claim 10 is objected to because of the following: step a) includes hybridizing, hand sowing, and selecting, which are three different steps, and should have been labeled differently; step b) includes collecting, choosing seeds, plot sowing, and selecting steps; step c) includes hand sowing, and selecting steps; step d) includes hand sowing, and selecting steps; step e) hand sowing, plot sowing, and selecting steps. Appropriate corrections are required.

At claim 10, part a), last line, it is suggested that “the” before “Jimai 22” be replaced with ---that of wheat plant---, for clarification and consistent claim language.

At claim 10, part b) i), it is suggested that “the” before the 2nd “Jimai 22” be replaced with ---that of wheat plant---, for clarification and consistent claim language.
At claim 10 (d)(i), it is suggested that “alternatively” after the last “or” is deleted as it is redundant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of breeding wheat by hybridizing a plant of wheat line Ji 954072 with a plant of the wheat line Jinan 17 and a plant of wheat line Jimai 19 to produce hybrid grains/plants for further breeding, selection and identification of wheat Jimai 44 having the high molecular weight glutenins (HMW-GS) 1, 7+8 and 5+10 and phenotypic properties as recited in the claims , does not reasonably provide enablement for a method of wheat breeding that employs any wheat plant comprising 1 and 5+10 with any wheat plant having HMW-GS 1 and 7+8 for the production of wheat having HMW-GS  1, 7+8 and 5+10 and all the phenotypic properties as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of breeding a wheat plant A comprising high-molecular weight glutenin subunits (HMW-GS) 1 and 5+10, with a wheat plant B comprising HMW-GS 1 and 7+8, the method comprising: 
a) hybridizing the Plant, A with the Plant B to obtain F0 hybrid grains; hand sowing the F0 hybrid grains to obtain an F1 single-row population; and then selecting an Fl wheat plant in which yield per plant is greater than that of wheat plant Jinan 17 or greater than or equal to that of wheat plant Jimai 22, or is 5% or less lower than that of wheat Jimai 22; 
b) collecting seeds from the selected F1 plant, choosing seeds larger than 8-mesh sieve and plot sowing said seeds to obtain an F2 plot population; selecting an F2 plant from the F2 plot population an  F2 plant has a stripe rust grade of less than 4, a winter freezing injury grade of less than 4, a yield greater than that of the Jinan 17 or greater than or equal to that of the Jimai 22, or 5% or less lower than the Jimai 22; and a thousand grain weight (TGW) of greater than or equal to 35 g;
c) hand sowing seeds of the selected F2 plant in the selected F2 plant to obtain an F3 population; selecting an F3 plant from the F3 population that comprises HMW-GS glutenin subunits 1, 7+8 and 5+10, no less than 5 tiller-earing, stick or square ears, flag leaves raised, a powdery mildew grade of less than 4, a stripe rust grade of less than 4, and a plant height of 70-85 cm,  and a protein content of said F3 plant’s grains is greater than or equal to 13% of the F3 plant’s grain; freezing injury less than grade 4, yield equal to or greater than that of a high-quality control variety; and TGW greater than or equal to 35 g; hand sowing the grains of a single plant in the selected F2 plants to obtain F3 population, selecting plants that have the following traits from the F3 population:  high-quality-associated protein; no less than 5 tiller-earing, stick or square ears, flag leaves raised, powdery mildew less than grade 4, stripe rust less than grade 4, plant height of 70-85 cm, and protein content of a single plant grains that is greater than or equal to 13%; hand sowing the grains of a single plant from the selected F3 population to obtain F4 populations; selecting from the F4 population plants having winter freezing injury that is less than or equal to grade 3, grade powdery mildew and grade of stripe rust of less than 4, plant height of 75-80 cm, TGW greater than or equal to 38 g, the peak time of the mixograph in the mixing characteristics identification is not less than 2 minutes, and the 8-minute band width is not less than 10%; simultaneously hand sowing and plot sowing grains of a  single plant from the selected F4 population, to obtain F5 plant-to-row populations and F5 plot populations; and selecting the plants having the following traits as the target wheat variety: winter freezing injury that is less than or equal to grade 3, the number of ears per mu is greater than the high-quality control or equal to the high-yield control, the lodging is less than or equal to grade 2, the dough stability time is not less than 8 minutes, and the bread score is not less than 80, plot yield is equal to or greater than that of high-quality control, yield equal to or greater than that of a high-quality control variety or a high-yield control variety, containing high-quality-associated protein.
In contrast, the specification provides guidance for a method of breeding wheat comprising hybridizing a plant of the parental line Ji 954072 with plants of parental lines Jinan 17 and Jimai 19. The instant invention also employs with wheat varieties Jimai 22, Jinan17 as control plants. The specification states that wheat variety Ji 954072 contains the high molecular weight glutenin subunit  (HMW GS) 1, 7+9, 5+10 while wheat varieties Jinan 17 and Jimai 19 contain the HMW GS 1, 7+8, 4+12 and 1, 7+8, 2+12 ; respectively. The specification states that the three glutenin subunits 1 (Genbank no. LT626208.1 deposited 10/13/2016), 7+8 (Genbank Nos. JF736013.1. and JF&36014.1;  deposited 09/19/2011); and 5+10 (Genbank No: AY804129.2., deposited 03/08/2007, and AY863056.1., deposited 01/19/2005) are related to high quality HMW-GS and are required to produce wheat with high quality flour. Table 1 of the specification shows marker alleles DX5 and By8 for the detection and for uses of molecular marker breeding of wheat for HMW-GS 5+10 and 7+8. Example 1 of the specification teaches production of hybrids by hybridizing female parent line Ji 954072 with plants of  Jinan 17 and Jimai 19 as male parental lines; selected F1 hybrid grains with greater 8-mesh sieves were sown from F0 hybrid from each of the parent combinations. The specification uses wheat Jimai 22 plants as a high-yield control and wheat Jinan 17 plants as the high-quality control. The specification shows that yield per plant of selected F1 plants from Ji 954072/Jinan 17 combination and Ji 954072/Jimai 19 were 11.3 grams  and 10.5 grams, respectively, as compared to the controls Jimai 22 (12.8 g) and Jinan 17 (10.2g). F2 generation plants were produced from the selected F1 single plant seeds and subjected to field selection of stripe rust and winter freezing. The results from the stripe rust and winter freezing injury show that F2 population derived from Ji 954072/Jinan 17 combination and from Ji 954072/Jimai 19 combination were both grade 3 (moderately susceptible to stripe rust and half of the leaves were frozen to death). The F2 population derived from both combinations with grade 3 for both stripe rust and winter freezing injury were selected and sown for TGW (thousand grain weight) evaluation and selection. The  specification teaches that selected F2 generation plants having TGW greater than 35grams, stripe rust and winter freezing injury of less than 4 derived from the parental combination Ji 954072 and Jimai 17 were sown to produce F3 generation and subjected to further selection criteria. Single plants containing high-quality proteins 1, 5+10 HMW-GS and 7+8 HMW-GS (using the molecular markers Dx5 and By8) , grade 3 of stripe rust, grade 3 winter freezing injury, no less than 5 tiller earing, and height of 78-85  were selected from the F3 population for field trait testing. Grains from selected F3 population were sown to produce F4 population and subjected to field trait evaluation and identification of  disease resistance, TGW, mixing characteristics. The F4 plants having powdery mildew, stripe rust and winter freezing injury of less than grade 4, TGW greater than 38g, and mixograph peak time of not less than 2 min and 8-minute band width of less than10% were selected for sowing to produce F5 generation plants. The F5 generation population derived from the combination of Ji 954072 and Jimai 17 were subjected for field evaluation of lodging, dough and bread processing quality  as well as yield. Single plants having moderate lodging winter freezing grade 3, number of ears per mu of 440,000, dough characteristics of less than 8 min and bread score 89.5, yield of 5.28 kg were selected. F5 single plants from the selected F5 population derived from the combination of Ji 954072 and Jimai 17 having the above traits also contained the high-molecular weight glutenin subunits 1, 7+8 and 5+10 subunits, and were selected as the target variety named Jimai 44.  The specification teaches that newly identified spring wheat Jimai 44 contains HMW-GS 1, 7+8 and 5+10 (Fig. 7), a winter freezing injury of less than or equal to 3, a lodging grade of 2, a powdery mildew and stripe rust grade of less than 4, TGW of greater than or equal to 38g, flour with dough stability time of not less than 8 min, and a plot yield of greater than that of wheat Jinan 17 or Jimai 22, or less than 5% lower than that of wheat Jimai 22.
The scope of the claimed invention is broader than the enabling disclosure because the specification does not provide guidance regarding the availability or the obtention of sufficient number of the parental wheat plants that can be used as parental combination for the production of wheat having both the HMW-GS (1, 7+8 and 5+10) and all the traits (criteria) as listed in claim 10. The specification provides guidance for the breeding wheat having both the HMW-GS 1, 7+8 and 5+10 and all the traits (criteria) as listed in claim 10 using Ji 954072/Jinan 17 and Ji 954072/Jimai 19. Neither the specification nor the prior art provides an evidence that shows a correlation between the HMW-GS 1, 7+8 and 5+10 trait and other traits especially a winter freezing injury of less than or equal to 3, a lodging grade of 2, a powdery mildew and stripe rust grade of less than 4, TGW of greater than or equal to 38g, flour with dough stability time of not less than 8 min, and a plot yield of greater than that of wheat Jinan 17 or Jimai 22, or less than 5% lower than that of wheat Jimai 22. 
The claims require the combination of parental lines for breeding wheat hybrid not only for having HMW-GS 1, 7+8, and 5+10, but also for having a powdery mildew grade of less than 4, a stripe rust grade of less than 4, a winter freezing injury grade of less than or equal to 3, TGW greater than 38g, grain protein content greater than or equal to 13%, yield, and among other traits. The specification, however, provides no guidance regarding identification and/or the availability of a representative species of the genus of parental line combinations for the production of a representative species of the genus of wheat plants having the HMW-GS (1, 7+8 and 5+10) and all the traits (criteria) as listed in claim 10. The state of the prior art as evidenced by AKTAS et al (Turk J Agric For (2017)41:127-134) teach that the HMW-GS such as the 5+10 had positive effects on grain yield and dough properties, the state of the art, however, is silent regarding any correlation between HMW-GS and powdery mildew grade of less than 4, a stripe rust grade of less than 4, or a winter freezing injury grade of. Therefore, guidance is required regarding the identification and obtention of wheat parental combinations that can be used in the claimed method of breeding wheat hybrid having HMW-GS 1, 7+8, and 5+10, and traits including a powdery mildew grade of less than 4, a stripe rust grade of less than 4, a winter freezing injury grade of less than or equal to 3, TGW greater than 38g, grain protein content greater than or equal to 13%, yield. 
The claims require simultaneously improving high quality HMW-GS with multiple other traits including protein quality, yield, lodging winter freezing injury, powdery mildew, and stripe rust quality. However, the state of the art as evidenced by Thorwarth et al (2018) is that simultaneously improving yield and a single quality trait is difficult and not feasible to achieve. Thorwarth et al state that improving both grain yield and protein content in hybrid wheat is important in the breeding wheat for bread-making quality but their combination is challenging due to a tight negative correlation between grain yield and protein content. Thorwarth et al has specifically worked on 15 male lines and 120 female lines and produced 1604 hybrids by crossing the 135 lines and also included 10 commercial lines as controls. Thorwarth et al data on Table 2 show improved grain yield but negative heterosis for protein content. Therefore, the claimed method cannot be practiced absent availability of wheat parental lines suitable for the claimed invention.
Furthermore, the specification does not provide guidance regarding the molecular markers for the selection of grain yield, powdery mildew grade, stripe rust grade, lodging grade, and winter freezing injury. Bernacchi et al (Theor Appl Genet (1998) 97:381-397) teach that phenotype of a plant is not always a good predictor of its genetic potential and that molecular markers associated for the phenotype are required when breeding the plant for that phenotype (see the whole document).
The 35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. ”[T]o be enabling, the specification..., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561,27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999).

In the instant case, although the level of skill in the art of molecular biology is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
 Given the scope of the claims encompassing unlimited number of wheat parental combinations of unknown genotype in breeding; the nature of the invention; the  state of the art regarding the unpredictability in the breeding of wheat hybrid having combination of high yield and a high quality trait as discussed above; the limited guidance and working examples provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention as broadly claimed.  
Response to Applicant’s Arguments:
Applicant asserts that new claims are directed to breeding wheat hybrid having HMW-GS 1, 7+8 and 5+10 by crossing wheat plant comprising HMW-GS 1, 5+10, with a wheat plant comprising HMW-GS 1, 7+8 and that the specification provides sufficient guidance for the claims by employing the two parental combinations of wheat Ji 954072/Jinan 17, and Ji 954072/Jimai 19. This is not found persuasive because the rejected claims do not recite the use of the two parental combinations of wheat Ji 954072/Jinan 17, and Ji 954072/Jimai 19. The rejected claims are broader than in scope than the enabling disclosure as discussed above. While the specification provides guidance the use of molecular markers Dx5 and By8 for the identification of parental lines having HMW-GS 5+10, 7+8, the specification does not provide guidance for the availability or identification of molecular markers for the detection of all other traits as listed in claim 10.  Therefore, the specification provides limited guidance regarding selection and identification of the multitude of parent combinations required by the claimed method. 
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhonghu et al (CN103773883, published 05/07/2014; with English translation) teach a method of using gene markers DX5, By8, 1BL/1RS and Pp018 in molecular marker assisted breeding of wheat for excellent quality and/or high-yield wheat variety and use of specific primers.
	Dong et al (Journal of Genetics and Genomics (2007)34(9):836-841) teach a method of breeding wheat cultivars Jinan 17, PH85-16, and Yannong 15  with Chinese Baihuomai for the production of waxy wheat lines with improved agronomic traits.
	Chen et al (Mol. Breeding (2016)36:118) teach breeding plants of wheat cultivar Jimai 22, an elite wheat cultivar with high yield, powdery mildew and stripe rust resistance with stripe rust susceptible plants . 
No claim is allowed.



Remarks
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662